I concur.
I wish to add another point. Section 1416 of the Code of Civil Procedure provides that the powers of the special administrator cease when letters testamentary or of general administration upon the estate are finally granted, and that thereupon the special administrator "must forthwith deliver to the executor or administrator all the property and effects of the decedent in his hands." This provision would of course apply to every special administrator, regardless of the county in which his appointment was made. It is the equivalent to a statement that the special administrator must render an account to the executor or administrator of the estate. As the jurisdiction of the estate must thenceforward be in the superior court of the county in which the general letters are granted, it should follow that the superior court of that county must have jurisdiction to require such account of the special administrator and to settle the same when it is rendered. In no other way can the affairs of the estate be assuredly settled without confusion and conflict of authority.
Wilbur, J., concurred. *Page 459